Citation Nr: 1025268	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-40 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Detroit, Michigan.

In March 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The Veteran filed a claim for TDIU in October 2007.  The Board 
observes that he is in receipt of a 70 percent disability rating 
for posttraumatic stress disorder with depression effective 
January 10, 2006.  See 38 C.F.R. § 4.16(a) (2009).  Although 
compensation and pension examiners have stated that the Veteran 
has been fired from many jobs due to differences relating to 
supervisors and that his disability interfered with his ability 
to work, the claims file does not contain any medical opinion 
regarding whether the Veteran's service-connected disability 
renders him unable to secure and follow a substantially gainful 
occupation.  Since prior examinations in December 2006 and April 
2008 addressed the severity of service-connected PTSD without 
addressing the question of employability, the Board finds that 
further opinion is required.  Therefore, on remand, the Veteran 
should be afforded a new compensation and pension examination.

While this claim is in Remand status, the AMC should obtain the 
Veteran's recent VA treatment records and Vet Center records to 
ensure the evidence is current.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient 
treatment records and any treatment records 
from the Detroit Vet Center, #402, dated from 
July 2004 to the present.

2.	After obtaining the Veteran's VA treatment 
records, schedule him with an appropriate 
medical examination in order to determine 
whether or not he is unable to secure and 
follow a substantially gainful occupation by 
reason of his service-connected disability.  
All indicated evaluations, studies, and tests 
deemed necessary should be accomplished and 
all findings reported in detail.  The claims 
file and a copy of this remand should be made 
available for review in connection with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.

If the examiner determines that the Veteran is 
unable to secure and follow a substantially 
gainful occupation but cannot determine 
whether that is due to the Veteran's service-
connected disability or nonservice-connected 
disabilities, he or she should state so and 
give a complete explanation as to why he or 
she cannot make such a determination.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran and her 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

